DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-8, 11, 12, 14, 15, 17, 18 and 20-22 are pending and presented for examination.

Response to Arguments
Initially, it is noted that the underlining in new claim 22 should be removed.
Applicant's arguments filed 7/16/2021 have been fully considered but they are not persuasive. The applicant argues that the prior art fails to teach or suggest the printing heads disposed at an angle to a top surface of the bullnose tile. The applicant contends that Record teaches the print heads are arranged to face the surface they are printing. The Examiner agrees with this and contends that this would create a 90 degree angle with respect to the flat surface of the tile. The Examiner maintains that print heads arranged at a 90 degree angle with respect to the flat surface meet the limitations of print heads that are disposed at an angle to a top surface of the tile. Therefore, the rejections of record are maintained as presented below.
Additionally, the Examiner maintains that the prior art teaches the print heads arranged at an angle of 30-60 degrees with respect to the top surface of the tile. Note that the top surface of the tile is both flat and then curved on the bullnose edge. Therefore, the print heads will have an angle of 90 degrees to the top surface of the tile where it is flat, but will then have an angle that changes from 90 degrees to 0 degrees on the top surface of the tile over the curved bullnose area. . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-8, 11, 12, 14, 15, 17, 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Record (MO2012A000118, reference is made to the previously provided English machine translation) in view of Colton et al. (U.S. Pat. No. 6423381).

I.	Regarding claims 1-8, 11, 12, 14, 15, 17 and 18, Record teaches a method of manufacturing a tile comprising: providing a fired ceramic tile comprising an undecorated base and decoration (claim 1); cutting the tile to form a bullnose edge which reveals the undecorated base (Figures 1-3); transporting the tile to a first printing station with an inkjet printer (claim 2, which can be considered a sprayer or dispenser) comprising print heads disposed at angles to a top surface of the tile (claim 2 and page 8); printing at least one print layer of UV curable print media on the bullnose edge (Figure 4); and transporting the tile (page 8) to a curing station comprising UV lamps for curing the print media (Figure 5 and page 8).  Record teaches that the print media may comprise multiple colors as claimed (claim 3), matching a design on the top surface of the tile (page 7), and passing the tile through multiple print stations and curing stations (page 8) where the first print media is a solid colored base coat/decorative coat (page 8) and the second print media is a decorative coat printed on top of the base coat (page 8).  Record further teaches curing the coatings between each coating application (page 8). Record fails to teach applying a radiation curable clear protective coat comprising polyester-acrylate or urethane-acrylate by rollers over the cured media and curing the protective coat with UV radiation.
	However, Colton teaches applying, by spraying or rollers (column 9, lines 26-35), a clear protective coating (column 10, lines 30-42) comprising a UV-curable urethane acrylate (claim 1) over a decorative layer on a ceramic tile (claim 7) followed by UV curing (column 4, lines 60-64) to form a protective layer over the tile (abstract and claim 7). Therefore, it would have been 

II.	Regarding claim 22, Record in view of Colton teach all the limitations of the claim (see above), including teaching the print heads disposed at an angle between 30-60 degrees with respect to a top surface of the tile. As noted by applicants, Record teaches the print heads arranged perpendicular to the flat top surface of the tile. However, it should be noted that the top surface of the tile is both flat and then curved on the bullnose edge. Therefore, the print heads will have an angle of 90 degrees to the top surface of the tile where it is flat, but will then have an angle that changes from 90 degrees to 0 degrees with respect to the top surface of the tile over the curved bullnose area. Therefore, in this area of the top surface of the tile the print heads arranged to face the tile will meet the limitations of the claims regarding an angle between 30 to 60 degrees. Therefore, Record in view of Colton also make obvious claim 22.

2.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Record in view of Colton as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art.

	Regarding claim 20, Record in view of Colton teach all the limitations of claim 1, but fail to explicitly teach the tile being transported on an in-line conveyor system during cutting, printing, and curing the print media. However, Applicant’s Admitted Prior Art teaches .

3.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Record in view of Colton as applied to claim 1 above, and further in view of TileMasterGa (“How to Make Bullnose ( with my comments)-Round Edge Blade Stone Marble tile installation atlanta”, of which a transcript of the video was previously provided).

	Regarding claim 21, Record in view of Colton teach all the limitations of claim 1, but fail to teach wet cutting and then drying after the wet cutting. However, TileMasterGa teaches that it is known to cut bullnose into tiles using a wet cutting process (3:08-3:50).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cut the tile using a wet cutting process followed by drying.  One would have been motivated to make this modification as it would alleviate overheating of the blade during cutting.

Conclusion
	Claims 1-8, 11, 12, 14, 15, 17, 18 and 20-22 are pending.
	Claims 1-8, 11, 12, 14, 15, 17, 18 and 20-22 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ROBERT S WALTERS JR/
July 20, 2021Primary Examiner, Art Unit 1796